DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
Claim 1-8 are under examination. 
Claim 9-18 are withdrawn from examination. 
Claim 1-8 are rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-8 are rejected under pre-AIA  35 U.S.C. 102[ 2 ] as being [ 3 ] by Solorio et al. (2006/0188643 A1).
Regarding claim 1, Solorio et al. (Solorio) discloses a protein extrudate comprising at least 90% weight protein on a moisture-free basis (‘643, [0101]) which is in range with the cited range. Solorio discloses the protein extrudate comprising a density of about 0.27 g/cm3 to about 0.32 g/cm3 (‘643, [0105]), which is in range with the cited range. 
With respect to the terms “amorphous”, “non-uniform external structure” and “non-uniform internal structure” as characteristics of the protein extrudate in the claim and as defined in the instant specification [0063] and [0068]; Solorio discloses not explicitly discloses the protein extrudate is amorphous, non-uniform external structure and non-uniform internal structure; however, Solorio uses like materials at least 90% weight protein on a moisture-free basis (‘643, [0101], [0102], [0107]) as much 
Regarding claim 2, 3 and 4, Solorio discloses the protein extrudate comprising vegetable protein from cereal grains, wheat, corn, barely, legumes, soybeans and peas (‘643, [0033]-[0034]).
Regarding claim 5, Solorio discloses the protein extrudate comprising a hardness from about 1,000 to 50,000 grams (‘643, [0118]) which is the same range as cited. 
Regarding claim 6, Solorio discloses the protein extrudate comprising the cereal grains (‘643, [0033]), which is considered as multigrain component. 
Regarding claim 7, Solorio discloses the protein extrudate comprising starch (‘643, [0102], [0111]).
Regarding claim 8, Solorio discloses the protein extrudate comprising fiber (‘643, [0102], [0112]).
Response to Arguments
Applicant assert “…the present application, the molten extrusion mass/ropes are cut after exiting the die. The apparatus for cutting the extrusion mass includes cutting blades with edges. The edges of the cutting blades are positioned a fixed distance from the die. (See specification of the present application, paragraph [00063] and Fig. 9, emphasis added}. In comparison, Solorio merely disclosed that the extrudate is cut after exiting the die. (See Solorio, paragraph [0097]}. Applicant submits that Solorio’s extrusion process does not necessarily generate an amorphous protein extrudate with a non-uniform external structure and a non-uniform internal structure, and a network of internal voids that 
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.  In response to Applicant’s remarks, “….Solorio’s extrusion process does not necessarily generate an amorphous protein extrudate with a non-uniform external structure and a non-uniform internal structure, and a network of internal voids that are of varying shape and sizes…” wherein the arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). With respect to the terms “amorphous”, “non-uniform external structure” and “non-uniform internal structure” as characteristics of the protein extrudate in the claim and as defined in the instant specification [0063] and [0068]; Solorio discloses not explicitly discloses the protein extrudate is amorphous, non-uniform external structure and non-uniform internal structure; however, Solorio uses like materials at least 90% weight protein on a moisture-free basis (‘643, [0101], [0102], [0107]) as much as Applicants (instant specification, [0021]-[0022], [0027]) in like manner extrusion with cutting after exiting a die of a extruder (‘643, [0095]-[0097]) as much as Applicant’s (instant specification [0063]), it would therefore be expected that Solorio’s protein extrudate will have the same characteristics, particularly the “amorphous”, “non-uniform external structure” and “non-uniform internal structure”, absent a showing of unexpected results or evidence to the contrary. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792